9 F.3d 977
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Thomas TESTA, Plaintiff-Petitioner,v.The UNITED STATES, Defendant-Respondent.
Misc. No. 381.
United States Court of Appeals, Federal Circuit.
July 26, 1993.

D.D.C.
DISMISSED.
ON MOTION
RICH, Circuit Judge.

ORDER

1
Thomas Testa submits a "Petition for Permission to Appeal."


2
A review of the documents attached to Testa's "petition" shows that the United States District Court for the District of Columbia issued a final judgment in his case on June 22, 1993.  Testa filed certain post-judgment motions, which apparently are pending.  The district court did not certify any interlocutory order pursuant to 28 U.S.C. Sec. 1292.  Further, Testa's complaint was filed pursuant to the Federal Torts Claim Act.


3
This court lacks jurisdiction over this matter.  First, there was no certified order, and thus, a "petition for permission to appeal" may not be filed.  Second, the proper court for appeal, where the matter is properly appealable, is the United States Court of Appeals for the District of Columbia Circuit.


4
Accordingly,

IT IS ORDERED THAT:

5
The Clerk is directed to dismiss Testa's "petition."